287 S.W.2d 733 (1956)
Roy BELL, Appellant,
v.
Ollie DAVIS et al., Appellees.
No. 15701.
Court of Civil Appeals of Texas, Fort Worth.
February 24, 1956.
Joe H. Cleveland, Bowie, for appellant.
John P. Marrs, H. M. Muse, Wichita Falls, for appellees.
PER CURIAM.
Appellant Roy Bell sued Ollie Davis and husband, B. J. Davis, for partition of a tract of land, appellant alleging that he owned an undivided seven-eighths interest in the tract. Appellee Myrtle A. Bell intervened, claiming to be the owner of an undivided one-half interest in the land. Appellant moved for summary judgment against appellee Myrtle A. Bell, supporting his motion with affidavits. Myrtle A. Bell filed a reply to the motion for summary judgment, and filed an opposing affidavit. The court overruled the motion for summary judgment.
Appellees have moved to dismiss the appeal on the ground that the judgment is interlocutory and not appealable. We are compelled to sustain the motion to dismiss the appeal on the authority of the following cases: Wright v. Wright, Tex., 274 S.W.2d 670; City of San Antonio v. Crane, Tex.Civ.App., 275 S.W.2d 724; Brouse v. Miers, Tex.Civ.App., 261 S.W.2d 734, reversed on other grounds, Tex., 271 S.W.2d 419; Mellette v. Hudstan Oil Corp., Tex. Civ.App., 243 S.W.2d 438; F. & T. Development Co. v. Morris, Tex.Civ.App., 248 S.W.2d 233; Jones v. St. Paul Fire & Marine Ins. Co., 5 Cir., 108 F.2d 123; Atlantic Co. v. Citizens Ice & Cold Storage Co., 5 Cir., 178 F.2d 453; Morgenstern Chemical Co. v. Schering Corporation, 3 Cir., 181 F.2d 160; Hiroshi Muramato v. Blidberg Rothchild Co., D.C., 94 F. Supp. 131.
The appeal is dismissed.